OPINION OF THE COURT
Graffeo, J.
Respondent Leroy Dorsey, an inmate in the custody of the State Department of Corrections and Community Supervision (DOCCS), is a serial hunger striker. In 2010 he undertook a *96month-long hunger strike, contending that he was not suicidal but had ceased eating in order to secure transfer to another DOCCS facility and bring attention to certain claims of mistreatment. The issue before us is whether Dorsey’s rights were violated by a judicial order permitting the State to feed him by nasogastric tube after his health devolved to the point that his condition became life-threatening. We answer that question in the negative.
In January 2010, Leroy Dorsey first engaged in a hunger strike while incarcerated at Clinton Correctional Facility. At that time, he explained that his motive was to obtain a transfer to another facility, indicating he was not suicidal and would start eating again if transferred. DOCCS commenced a judicial proceeding seeking permission to feed Dorsey by nasogastric tube but the application was denied by Supreme Court. Dorsey apparently voluntarily resumed eating and was subsequently transferred to Great Meadow Correctional Facility where he commenced a second hunger strike in June 2010. This hunger strike ceased without DOCCS requesting judicial relief.
The incident relevant to this appeal began on October 22, 2010 when Dorsey again stopped eating solid food, asserting that his intent was to obtain another transfer to a different facility and to draw attention to alleged abusive treatment of him at Great Meadow. Dorsey’s health was monitored by medical staff at the facility and he was ultimately moved to the infirmary for close observation. While housed there, Dorsey was repeatedly advised that his refusal to eat was causing potentially irreversible damage to his internal organs and, if uninterrupted, would lead to his death. He nonetheless refused to alter his behavior, ingesting only liquids in scant amounts insufficient to sustain his health. A month after this hunger strike began, when Dorsey had lost 11.6% of his body weight in only four weeks,1 DOCCS commenced this proceeding requesting a court order permitting medical personnel to insert a nasogastric tube and take other reasonable steps necessary to provide hydration and nutrition to Dorsey.2 In support of its application, DOCCS *97relied on the analysis in Matter of Von Holden v Chapman (87 AD2d 66 [4th Dept 1982]), in which the Appellate Division upheld an order permitting forced feeding of a hunger striking inmate by nasogastric tube, rejecting the inmate’s constitutional objections. At the ensuing hearing on the DOCCS petition, Dorsey’s treating physician testified concerning the inmate’s physical condition, stating that he was in imminent risk of starving to death or sustaining a fatal cardiac arrhythmia due to electrolyte and fluid imbalance unless DOCCS was permitted to intervene.3 Represented by counsel, Dorsey opposed the application, claiming that he was not suicidal and the State had no authority to interfere with his hunger strike.
Supreme Court granted DOCCS’ application, permitting DOCCS to feed Dorsey by nasogastric tube unless Dorsey voluntarily consumed a nutritional supplement along with solid food. After the order was issued, Dorsey resumed eating solid food (rendering enforcement of the force-feeding directive unnecessary), but he pursued an appeal of Supreme Court’s order. Because this particular hunger strike had ceased, the Appellate Division concluded that the case was moot (91 AD3d 1051 [3d Dept 2012]). It reasoned that two issues raised on appeal— whether DOCCS had sufficiently established that Dorsey’s physical condition had degenerated to the point that he faced a substantial risk of death or permanent injury and whether the *98hearing court erred in denying his attorney’s request for a continuance in order to secure and review the inmate’s complete medical records—were sui generis to this case and were not sufficiently novel to warrant review under the exception to the mootness doctrine.4 But the Appellate Division concluded that a core issue fell within the exception to the mootness doctrine: the inmate’s claim that the State did not have the right to secure a force-feeding order because he did not intend to kill himself but only wanted to bring attention to his pleas of mistreatment and to obtain a transfer to another facility. On that question, the court ruled in favor of DOCCS on the merits, concluding that where “an inmate’s refusal to eat has placed that inmate at risk of serious injury and death . . . the State’s interest in protecting the health and welfare of persons in its custody outweighs an individual inmate’s right to make personal choices about what nourishment to accept” (91 AD3d at 1053). We granted the inmate leave to appeal to this Court (19 NY3d 805 [2012]) and we now affirm.
I
The threshold issue here is a jurisdictional question—whether the inmate’s claim that the force-feeding order violated his constitutional right to refuse medical treatment was preserved for review. This is the primary issue that divides us from the dissent, which concludes that the Appellate Division erred in applying the exception to the mootness doctrine to decide this *99contention because the inmate failed to raise the issue in the hearing court. We begin with the observation that it was DOCCS—not the inmate—that initiated this proceeding. In support of its application, DOCCS relied on Matter of Von Holden v Chapman (87 AD2d 66 [1982], supra), a case in which a hunger-striking inmate objected to a force-feeding order, arguing that it violated his constitutional right to refuse medical treatment (then characterized as a “right to privacy”) and to free speech. After analyzing both constitutional claims, the Appellate Division in that case upheld the order.
Prior to this litigation, Von Holden was the only appellate decision in this state involving an inmate hunger strike. In light of that precedent, DOCCS Directive No. 4309—which addresses the handling of inmate hunger strikes—recognized that a forced feeding order may implicate an “inmate’s right of privacy and free expression.” Despite the potential constitutional issues, DOCCS maintained in its petition that such an order was nonetheless warranted in this case. It was in this context that Dorsey strenuously voiced his objections, at one point contending: “[b]y . . . putting a tube in my nose, that’s cruel and unusual punishment.”
To be sure, in the hearing court the inmate did not reference the Due Process Clause or articulate his constitutional objections with the specificity and clarity that he did in the Appellate Division or in this Court. This was a consequence of the fact that Dorsey addressed several arguments pro se, having been assigned counsel only shortly before the hearing, which was conducted expeditiously out of concern for preservation of his health. But it was clear from his posture—indeed, it is evident from the quote above—that he viewed the insertion of a nasogastric feeding tube as an unconstitutional invasion of his bodily integrity; such an argument seems almost inherent in an inmate’s opposition to a force-feeding order.
Despite the inmate’s reference to the Eighth Amendment, the hearing court undoubtedly understood, given DOCCS’ reliance on Von Holden, that this aspect of the inmate’s constitutional objection was predicated on the right to avoid unwanted medical intervention. The dissent implicitly acknowledges as much since it concludes—despite its mootness determination— that the hearing court misapplied the criteria in Rivers v Katz (67 NY2d 485 [1986]) (dissenting op at 111-112 n 6), a seminal right to refuse treatment case, when it resolved the “involuntary *100treatment” issue (dissenting op at 114 n 7). In light of the circumstances and issues raised in the hearing court, we conclude that the constitutional right to refuse medical treatment argument was presented sufficiently to satisfy the preservation rule. That being the case, we do not share the dissent’s view that the Appellate Division erred in applying the exception to the mootness doctrine due to a lack of preservation (assuming it would be error for the Appellate Division to rely on the mootness exception to reach an unpreserved issue in the exercise of its interest of justice jurisdiction, as the dissent apparently concludes).
Moreover, because of the dearth of New York precedent concerning inmate hunger strikes, we agree with the Appellate Division that the central issue in the case falls within the exception to the mootness rule since it is novel, likely to recur and, given the exigencies involved in addressing a hunger strike, would typically evade review (see Hearst, 50 NY2d 707 [1980], supra), as occurred in this case.5 Accordingly, the Appellate Division did not err in applying the mootness exception.
The dissent criticizes the Appellate Division for reviewing this issue given that Von Holden supplied existing New York appellate precedent, reasoning “[t]here was then no particularly compelling need for the immediate generation of precedent” (dissenting op at 115). Yet it recognizes that Von Holden was decided in 1982, predating both Rivers v Katz (67 NY2d 485 [1986], supra) and Matter of Fosmire v Nicoleau (75 NY2d 218 [1990])—important precedent on the right to refuse medical treatment (dissenting op at 115 n 9). This is precisely what makes the inmate’s right to refuse medical treatment argument novel and open, thereby supporting review under the exception to the mootness doctrine recognized in Hearst.
II
Turning to the merits, Dorsey analogizes his right to continue the hunger strike free of interference by DOCCS to the right of *101a competent adult to refuse medical treatment—a prerogative this Court recognized in several of our prior cases. In support of this contention, the inmate principally relies on Fosmire (75 NY2d 218 [1990], supra) and Rivers (67 NY2d 485 [1986], supra). Rivers held that the right of a patient confined in a state mental hospital to refuse psychotropic drugs largely depended on whether the patient was competent to make medical decisions. However, we made clear that, even when a patient is competent, “the right to reject treatment with antipsychotic medication is not absolute and under certain circumstances may have to yield to compelling State interests,” such as when “the patient presents a danger to himself or other members of society or engages in dangerous or potentially destructive conduct within the institution” (67 NY2d at 495).
In Fosmire, we held that a competent adult Jehovah’s Witness had the right to decline blood transfusions based on the common law and statutory right of informed consent. But we noted that this right existed only “in the absence of a superior State interest” in administering the treatment (75 NY2d at 221). There, the State had argued that the transfusions were needed to save the life of the patient. The Appellate Division found that the State did not adequately prove that no other alternatives were available to achieve the same objective. We did not disturb that finding but held, in any event, that even characterizing the blood transfusions as life-saving treatment, the patient in that case had a right to decline them. We further clarified that a right to refuse medical treatment is not the equivalent of a right to commit suicide, observing that the “State will intervene to prevent suicide ... or the self-inflicted injuries of the mentally deranged” (id. at 227 [citation omitted]). We reasoned that “merely declining medical care, even essential treatment, is not considered a suicidal act” (id.) and explained that, by permitting the patient to avoid medical intervention, we were not condoning suicide because the injuries necessitating the blood transfusions (complications arising from childbirth) “were not self-inflicted” (id. at 227 n 2).
This case is significantly distinguishable from both Rivers and Fosmire. In Rivers, the patient’s condition was neither self-inflicted nor life-threatening. Thus, the State’s interests in preserving life and preventing suicide were not implicated. Yet we nonetheless indicated that if the patient had presented a danger to herself or others, the medication could be administered on an emergency basis. Here, the State sought an order *102permitting forced feeding because Dorsey’s conduct, according to his doctor, had created a substantial risk of imminent death or serious permanent injury.
In Fosmire, although the refusal to undergo a blood transfusion was arguably life-threatening, the State’s right to intervene to prevent suicide had not been triggered because the patient was not responsible for the injury necessitating treatment. The same cannot be said here where Dorsey, who was a relatively healthy, 241-pound adult before he began the series of hunger strikes that reduced his weight to 145 pounds, has by this conduct created a substantial risk of death or serious permanent injury. This being the case, Dorsey’s repeated statements that he is “not suicidal” are not dispositive. Whatever his purported intent, by refusing to eat for a prolonged period of time despite repeated warnings concerning the imminent physiological damage that behavior was causing, Dorsey knowingly inflicted injury on himself that, if continued, would result in his death.6 If Dorsey had slit his wrists or swallowed a bottle of contraband sleeping pills, no one would expect DOCCS to accept at face value a contemporaneous statement that he was not suicidal. The same is true here.
This case is therefore unlike our prior right to refuse medical treatment cases, nor is it comparable to the right to refuse artificial hydration and nutrition cases that have involved *103terminally-ill patients or those in an irreversible incapacitated condition as a result of illnesses or injuries beyond their control (see Matter of Westchester County Med. Ctr. [O’Connor], 72 NY2d 517 [1988]; Cruzan v Director, Mo. Dept. of Health, 497 US 261 [1990]). In those circumstances, unlike this one, the patients were suffering from dire medical conditions that were not of their own making and that prevented them from eating and drinking of their own accord (O’Connor, 72 NY2d at 524; Cruzan, 497 US at 266 n 1). It was the underlying illness or injury that created the need for artificial hydration and nutrition as a form of life-sustaining medical treatment. This is readily contrasted with Dorsey’s situation since he was a healthy adult who was able to eat when he began the hunger strikes; his decision not to feed himself created both the life-threatening physical condition and the need for medical intervention, making the State’s interest in preventing suicide a central concern. Given that the State has long made a constitutionally-permissible distinction between a right to refuse medical treatment and a right to commit suicide (or receive assistance in doing so) (see Vacco v Quill, 521 US 793 [1997]), the efficacy of the constitutional right on which Dorsey relies—no matter how it is characterized—is, at the very least, unclear (see Von Holden, 87 AD2d at 70 [noting, in an inmate hunger strike case, that “(e)ven superficial comparison of the right to decline medical treatment with the right to take one’s life illustrates their essential dissimilarity and to argue that because the State has recognized the former it must permit the latter would be to engage in the most specious reasoning”]; see also Quill, 521 US at 803 n 7 [citing New York cases for the proposition that New York courts “recognize a right to refuse treatment, and nowhere equate the exercise of this right with suicide”]).
In any event, Dorsey is a prisoner in the custody of the state correctional system. Even assuming the constitutional right he asserts exists, and that DOCCS intervention therefore results in the curtailment of such a right, we analyze the propriety of DOCCS action under the test established in Turner v Safley (482 US 78 [1987]; see Washington v Harper, 494 US 210 [1990]). Under that standard, “when a policy or regulation impinges on a prisoner’s constitutional rights, the action is valid if it is reasonably related to legitimate penological interests” (Matter of Walton v New York State Dept. of Correctional Servs., 13 NY3d 475, 491 [2009] [internal quotation marks and citation omitted]; see Matter of Doe v Coughlin, 71 *104NY2d 48 [1987], cert denied 488 US 879 [1988]; Matter of Lucas v Scully, 71 NY2d 399 [1988]). This approach requires that we consider a number of factors, including the extent to which the right asserted by the inmate is compatible with incarceration; whether the challenged prison action or policy is consistent with the institutional interests that are cited to justify it; whether other means are available to the inmate to exercise the right in question; whether accommodation of the inmate’s asserted right will adversely impact the prison population, employees or the allocation of prison resources; and whether, viewed in a pragmatic light, it is feasible for prison authorities to address their institutional concerns through other means.
Applying this test, the order permitting DOCCS to intervene to prevent Dorsey’s death by feeding via nasogastric tube, if necessary, withstands scrutiny. As a preliminary matter, Dorsey contends that reversal is warranted because DOCCS failed to offer adequate testimony concerning the institutional interests justifying intervention. We disagree. At the hearing, DOCCS attempted to submit specific testimony concerning the impact of an inmate hunger strike on other prisoners and staff within a correctional facility but Dorsey’s attorney objected, contending that the evidence was irrelevant, and the objection was sustained, resulting in its preclusion. Dorsey may not now argue that reversal is required based on the absence of proof he himself succeeded in keeping out of the record.
Nor was it necessary for DOCCS to offer specific testimony relating to many of the institutional interests on which it relied because they are not unique to this particular inmate hunger strike and are either embodied in statutes reflecting the public policy of the State or judicial decisions. For example, DOCCS asserts—and neither Dorsey nor the dissent dispute—that the State has a significant interest in preserving life and preventing suicidal acts (Quill, 521 US at 808). That interest is especially strong when the individual whose life is endangered is an inmate in DOCCS’ custody. Not only does DOCCS have a statutory obligation and constitutional duty under the Eighth Amendment to safeguard the lives of individuals housed in its correctional institutions (Correction Law § 70 [2]; see generally Estelle v Gamble, 429 US 97 [1976]), but it can, in some circumstances, be held liable if it fails to prevent a reasonably foreseeable inmate suicide (see Gordon v City of New York, 70 NY2d 839, 840 [1987] [“When prison authorities know or should know that a prisoner has suicidal tendencies or that a prisoner *105might physically harm himself, a duty arises to provide reasonable care to assure that such harm does not occur”]; see generally Freeman v Berge, 441 F3d 543, 547 [7th Cir 2006], cert denied 549 US 824 [2006] [“Reckless indifference to the risk of a prisoner’s committing suicide is a standard basis for a federal civil rights suit”]). “The idea behind liability in such cases is that incarceration can place a person under unusual psychological strain and the jail or prison under a commensurate duty to prevent the prisoner from giving way to the strain” (Freeman, 441 F3d at 547).
Moreover, there is virtually universal recognition among appellate courts that an inmate hunger strike can have a significant destabilizing impact on the institution (see Commissioner of Corr. v Coleman, 303 Conn 800, 38 A3d 84 [2012], cert denied 568 US —, 133 S Ct 1593 [2013] [and cases discussed therein]). This is evident from Matter of Von Holden v Chapman (87 AD2d 66 [1982], supra), the primary case DOCCS relied on in the hearing court. Von Holden involved a hunger strike by Mark David Chapman, the man convicted of murdering John Lennon. There, in rejecting a similar constitutional challenge to the issuance of a forced feeding order, the Appellate Division noted that Chapman’s hunger strike had caused disruption in the prison where he was housed, resentment among other inmates and had even led to copycat incidents in which others “adopt[ed] the starvation technique in order to gain attention” (87 AD3d at 67). As other courts have recognized, if one inmate is permitted to engage in this type of behavior without state interference, others “would almost certainly copy the same tactic, manipulating the system to get a change of conditions, possibly resulting in their death” (see e.g. Commonwealth of Penn., Dept. of Pub. Welfare v Kallinger, 134 Pa Commw 415, 422, 580 A2d 887, 891 [1990], appeal dismissed 532 Pa 292, 615 A2d 730 [1992]). Dorsey makes much of the fact that no such effects were established in the trial court—a point echoed by the dissent. But DOCCS was not required to wait until Dorsey’s behavior actually caused disruption before it sought to intervene. It could rely on Von Holden and other authorities to show that, if allowed to continue, a hunger strike can have negative consequences that extend beyond the individual inmate involved.
This has been well-recognized by courts across the country who have addressed similar disputes. Incarceration places a significant psychological strain on its inhabitants, making a prison a volatile environment. This has led one federal appellate court *106to observe that “prisons are like powder kegs where even the slightest disturbance can have explosive consequences” (United States v Johnson, 616 F3d 85, 94 [2d Cir 2010], cert denied 564 US —, 113 S Ct 2858 [2011]). The suicide of an inmate has an agitating effect on other prisoners (Freeman, 441 F3d at 547). As the Supreme Court of Connecticut explained:
“the death of an inmate, particularly a successful suicide, evokes a strong reaction from the other inmates and creates a serious safety and security concern because the other inmates may believe that the department staff contributed to, or did not do enough to prevent the inmate’s death” (Coleman, 303 Conn at 827, 38 A3d at 102).
That risk is particularly acute in a case like this where the inmate asserted that he was not suicidal but was pursuing a hunger strike to secure a transfer to another facility, among other goals. We can readily infer that knowledge of this purported motivation might lead other inmates to blame DOCCS if Dorsey’s uninterrupted conduct resulted in his death or other serious permanent injury, believing that DOCCS should have given Dorsey what he wanted in order to stop the hunger strike. A choice to save the life of one inmate by, for example, granting a transfer, would undoubtedly encourage countless others to engage in the same life-threatening behavior in order to obtain whatever relief they sought—a transfer, a special diet, enhanced visitation privileges or the like. Needless to say, if correctional institutions were unable to intervene by obtaining a force-feeding order and their only choice was between doing nothing—letting the inmate die—or acceding to the inmate’s demands, this would seriously hamper efforts to maintain safety and discipline within the facility.
It is therefore evident that DOCCS’ decision to intervene when Dorsey’s hunger strike progressed to the point that his life was in jeopardy was reasonably related to legitimate penological objectives. Taking action to interrupt an inmate hunger strike not only serves to preserve life and prevent a suicide but also to maintain institutional order and security. There was no way that DOCCS could effectuate these interests other than to seek a judicial order permitting feeding by nasogastric tube—less intrusive means had been attempted without success. Dorsey had been moved to the infirmary and medical staff within the facility had repeatedly counseled him in an attempt *107to get him to voluntarily abandon the hunger strike (as he had done before) to no avail.
Dorsey attempts to dilute the interests advanced by DOCCS by emphasizing that his intent was to secure a transfer (among other objectives), not to commit suicide. But even if we take Dorsey at his word, we fail to see how this strengthens his claim. Many hunger strikes addressed by appellate courts have involved inmates who professed to have some objective other than causing their own deaths (see e.g. Coleman, 303 Conn 800, 805, 38 A3d 84, 90 [2012], supra [inmate stated that he was pursuing hunger strike to protest his “broken family” and asserted wrongful conviction]; State of North Dakota ex rel. Schuetzle v Vogel, 537 NW2d 358 [1995] [inmate said he would resume eating and taking diabetes medication if reinstated to work release program, among other demands]). Dorsey’s purported motivation—the fact that he sought a transfer, in addition to other relief—does not mitigate the risks described above; in some ways, as we have explained, it enhances them.
Indeed, Dorsey’s assertion that his goal was to secure a transfer and bring attention to alleged mistreatment by DOCCS undermines the strength of his own interest in continuing the hunger strike. If that was truly his intent, he had ample other ways to pursue those objectives. In fact, according to his testimony at the hearing, Dorsey was simultaneously utilizing several other means available to him to protest his treatment by DOCCS, including bringing litigation in federal court and filing grievances within the prison system. In some circumstances we do not doubt that the right to refuse medical treatment is a prerogative that is compatible with incarceration. But, even if we assume that some permutation of that right was implicated here, its invocation as part of a strategy to strong-arm DOCCS into granting a privilege to which Dorsey was not otherwise entitled is obviously not. For all of these reasons, Dorsey’s constitutional challenge to Supreme Court’s order was properly rejected.
In closing, it can fairly be said that, given the psychological strain of incarceration, inmates are a vulnerable population insofar as suicide is concerned. Neither their interests nor those of society would be served by a rule that unduly restricts prison authorities’ ability to secure judicial review in a case like this one where, regardless of his intent, an inmate’s life was imperiled by a hunger strike. If a higher burden were imposed on prison staff, it is likely that fewer petitions would be filed by *108DOCCS—meaning fewer of these disputes would be resolved by the courts.7 In the long run, we doubt this would result in greater protection of inmate rights.
Accordingly, the order of the Appellate Division should be affirmed.

. When examined six months before he commenced the first hunger strike, Dorsey weighed 241 pounds. After the first two hunger strikes, his weight had been reduced to 164 pounds. When DOCCS sought judicial permission to intervene in November 2010, the inmate weighed 147 pounds.


. In addition to permission to feed Dorsey by nasogastric tube if necessary, DOCCS requested that its medical staff be authorized to use physical *97restraints or sedation if necessary to facilitate nutrition and hydration and to monitor Dorsey’s health by drawing blood, obtaining vital signs, taking weight, conducting physical examinations or engaging in other comparable medically necessary measures to chart his progress.

*96
(n. cont’d)



. Despite its conclusion that the case is moot, the dissent apparently addresses Supreme Court’s finding that Dorsey’s condition was grave and that he had created a substantial risk of death by cardiac arrhythmia, which necessitated intervention to ameliorate an imminent risk of death, questioning whether the DOCCS physician established that the risk of death was sufficiently imminent. It is true that the physician did not use the word “imminent,” but he testified that the inmate’s physical condition was “[e]xtremely poor” and stated that, if the hunger strike were permitted to proceed, the inmate was “going to do damage to his heart, his lungs, his kidneys. He’s going to experience fluid and electrolyte imbalances that could place him at risk for sudden and unexpected cardiac arrhythmia and death” and that if “he continues on this path . . . [h]e will die.” In any event, in this Court, although claiming that the denial of the continuance unduly restricted his ability to cross-examine the physician, Dorsey no longer contends that reversal is warranted on the rationale that the evidence was insufficient to support Supreme Court’s factual determination concerning the gravity of his medical condition. We therefore have no occasion to review that finding, even assuming the issue falls within the mootness exception.


. The Appellate Division thus concluded that these issues failed to meet two of the three requirements under the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Paradoxically, although the dissent asserts that the entire case is moot and that it does not fall within the mootness exception, it nonetheless chastises the Appellate Division for deciding, on mootness grounds, not to address these two issues. The dissent cites no legal authority for the proposition that it was an error of law for the Appellate Division to decline to review issues that did not fall into the mootness exception while determining the one legal issue in the case that did. The court could certainly have taken a more holistic approach, viewing all of the issues as intertwined, but its decision to resolve only the pure issue of law that clearly met the standard should not be a basis for reversal. In any event, Dorsey no longer seeks review of the sufficiency of the proof supporting Supreme Court’s factual determination that his Ufe was in danger—as to that issue, any dispute about the applicability of the exception would be academic. Although the inmate continues to press the adjournment issue, we agree with the Appellate Division that this contention does not fall within the mootness exception since the law concerning this type of discretionary ruling is well-settled, nor is it so intertwined with the core legal issue as to require our review.


. We can conceive of few occasions when a hunger strike case would not be moot by the time it reached this Court. Either a hearing court will issue a force-feeding order that will remain in effect for a limited period of time, expeditiously ending the hunger strike and mooting the case on the order’s expiration date, or it will deny DOCCS relief. If the latter occurs, the inmate will either decide to discontinue the hunger strike (mooting the case) or his actions will, unfortunately, result in serious permanent injury or death (mooting the case). These outcomes are likely to happen before the case could make its way through the Appellate Division to this Court.


. Citing a psychiatric report indicating that Dorsey’s intent in engaging in a hunger strike was to manipulate DOCCS into initiating a force-feeding petition so that he could air his grievances in court and that he was not suicidal, the dissent asserts that “[t]here was, in fact, no evidence at all that respondent was suicidal” (dissenting op at 111 n 5). Perhaps our disagreement with the dissent is a matter of semantics—we certainly do not dispute that the inmate told the psychiatrist, his treating physician and the hearing court that he was not suicidal and had commenced the hunger strike to bring attention to certain complaints. We rely not on what the inmate declared but what he did. There was ample evidence in the record that he had put his life in serious jeopardy by knowingly and voluntarily engaging in a course of conduct that, if uninterrupted, would inevitably lead to his death. It may well be that Dorsey did not want to die—he may have believed he could starve himself to the brink of death and then end the hunger strike just in time to avert irreversible organ damage or sudden fatal cardiac arrhythmia. But once his condition progressed to the point that he created a serious risk of death (whether intentionally or recklessly), the State could fairly interpret his actions as suicidal in nature. Moreover, the rule we articulate today will govern DOCCS’ ability to seek judicial intervention in future inmate hunger strike situations where the question of intent may be even murkier than it is here. If the central aim is the preservation of life, the inmate’s medical condition should govern whether a petition is filed—not the inmate’s statements concerning his or her intent.


. The dissent asserts that no restrictive rule has been proposed here—but this is not true. Dorsey argues that the State should have to establish, through individual evidence in each case, that it had a compelling interest in ending the hunger strike of the particular inmate in question (despite its conclusion that the case is moot, the dissent hints that it agrees). If we adopted that view, a higher burden would be imposed on DOCCS in seeking judicial intervention which, in turn, would reduce the number of applications filed—and DOCCS would have to postpone bringing a. petition until it had evidence of specific disruptive consequences stemming from the hunger strike. Since DOCCS’ primary objective is the preservation of life, the timing of a petition should turn, as it now does, on the physical condition of the hunger-striking inmate. A policy that required DOCCS to adopt this type of “wait and see” attitude would further endanger the inmate’s life.